Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0178564 A1 (Steiger) in further view of US 2015/0361704 A1 (Larsen).
With respect to claim 1, Steiger shows a side-open left-right-door arbitrary-opening structure of a refrigerator, comprising a refrigerator body (2) and a refrigerator door (7), and further comprising handle frame bars (12, 13), hinge shafts (14 and 15), hinge shaft stoppers (21, 23, Fig.3), springs (19, 20) and transmission bodies (17 and 18), wherein two hinge shafts (14 and 15) are fixedly connected at left and right sides of the refrigerator body (7) in pairs respectively, left and right sides of upper and lower end faces of the refrigerator door are all provided with an opening neck (26, Fig.2), each hinge shaft (14/15) is correspondingly placed in one opening neck (Fig.2, Fig.3), two hinge shaft stoppers (21 and 23) are slidably arranged on the upper end face of the refrigerator door in a pair (Fig.3-Fig.5), one spring (20) is arranged between two hinge shaft stoppers in each pair, tail ends (36, 37) of the hinge shaft stoppers (21, 23) on the upper and lower end faces of the refrigerator door extend into the opening necks (26) at the corresponding sides (Fig.2, Fig.3, Fig.4), and the hinge shafts (14 and 15) at the corresponding sides are positioned in the opening necks (Fig.3), so that the refrigerator door is closed on the refrigerator body; and two handle frame bars (12 and 13) are rotatably connected onto left and right end faces of the refrigerator door respectively, the handle frame bar (12 and 13) at each side is linked with two hinge shaft stoppers (21 and 23, via 17 and 18) at the corresponding sides of the upper end face of the refrigerator door through two transmission bodies (17 and 18), the handle frame bar (12/13) at the left or right side is pulled, and the pulled handle frame bar simultaneously drives the hinge shaft stopper (21/23, via 17/18) at the corresponding sides of the upper and lower end faces of the refrigerator door to slide and separate from the corresponding opening neck (26, Fig.4 and Fig.5) through two transmission bodies (17,18), thus opening the refrigerator door. With respect to claim 1, Steiger doesn’t show the opening structure at the bottom of the door. Larsen shows four hinge shafts (66, 66, 70, 70, Fig.2A) fixed at the left and right sides of the body in pairs, opening neck (28, 28, Fig.3, Fig.4) at the upper and lower ends of the refrigerator door, four hinge shaft stoppers (19, 19, 19, 19, Fig.3, Fig.10) at the upper and lower ends of the refrigerator door in pairs (Fig.3), one spring (52, Fig.3) arranged between the two hinge stoppers in each pair (Fig.10). It would have been obvious to one having ordinary skill in the art to include another opening structure/duplicate the opening structure of the top side of Steiger on the lower face of the refrigerator door and body, such as taught by Larsen, in order to provide a sturdy, stable and uniform opening structure and prevent lower end of the door from coming out when the upper end of the door is latched in the closed position.
With respect to claim 6, the combination doesn’t show a round hole in the hinge shaft stopper. Larsen shows wherein an inside end face of the hinge shaft stopper (19) is provided with a round hole (86, Fig.10), and the spring (52) is placed in the round hole of the hinge shaft stopper. It would have been obvious to one having ordinary skill in the art to include a round hole on the inside end face of the hinge shaft stopper of modified Steiger, such as shown by Larsen, in order to house one end of the spring therein.
With respect to claim 7, the combination (Steiger) shows wherein an outer wall at an outside end of the hinge shaft stopper (21/23) is provided with a limiting boss (22/24), and after an outside tail end of the hinge shaft stopper extends into the opening neck at the corresponding side, the limiting boss (22/24) abuts against an outer wall of the opening neck (26, Fig.2, Fig.3).
  
  
Allowable Subject Matter
3.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637